UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 ————— FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 11, 2010 Energy Services of America Corporation (Exact name of Registrant as specified in its charter) Delaware 001-32998 20-4606266 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Industrial Lane, Huntington, West Virginia 25702-9694 (Address of principal executive offices) (304) 399-6315 Registrant's telephone number, including area code (Former Name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On August 11, 2010, Energy Services of America Corporation (the “Company”) held its Annual Meeting of Stockholders.At the Annual Meeting, stockholders considered the election of directors, the ratification of independent registered public accountants and the approval of the Energy Services of America Corporation Long Term Incentive Plan.A breakdown of the votes cast is set forth below. 1. The election of directors. For Withheld Marshall T. Reynolds Jack M. Reynolds Douglas Reynolds Edsel R. Burns Neal W. Scaggs Joseph L. Williams Richard M. Adams, Jr. Keith Molihan Eric Dosch James Shafer 2. The ratification of the appointment of Arnett & Foster P.L.L.C. as the Company’s independent registered public accounting firm for the year ending September 30, 2010. For Against Abstain 3. The approval of the Energy Services of America Corporation Long Term Incentive Plan. For Against Abstain Item 9.01 Financial Statements and Exhibits (a) Financial Statements of businesses acquired. Not Applicable. (b) Pro forma financial information. Not Applicable. (c) Shell Company Transactions. Not Applicable. (d) Exhibits. Not Applicable. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENERGY SERVICES OF AMERICA CORPORATION DATE: August 12, 2010 By: /s/ Edsel R. Burns Edsel R. Burns President (Duly Authorized Representative)
